Exhibit 10.7

WORTHINGTON INDUSTRIES, INC.

AMENDED AND RESTATED

2000 STOCK OPTION PLAN FOR NON-EMPLOYEE DIRECTORS

 

1.

PURPOSE

The purpose of the Worthington Industries, Inc. Amended and Restated 2000 Stock
Option Plan for Non-Employee Directors is to promote the interests of the
Company and its shareholders by (a) increasing the proprietary interest of
Eligible Directors in the growth and performance of the Company by granting such
Eligible Directors options to purchase Common Shares of the Company and
(b) encouraging the Eligible Directors to remain as directors of the Company and
put forth maximum efforts for the success of the Company. The Plan is amended
and restated effective as of November 1, 2008.

 

2.

DEFINITIONS

As used in the Plan, the following terms shall have the meanings set forth
below:

 

  (a)

“Acquiring Person” means any Person who or which, together with all of its
Affiliates and Associates, has acquired or obtained the right to acquire the
beneficial ownership of 25% or more of the Common Shares then outstanding.

 

  (b)

“Affiliate” and “Associate” shall have the respective meanings ascribed to such
terms in Rule 12b-2 of the General Rules and Regulations under the Exchange Act.

 

  (c)

“Board” shall mean the Board of Directors of the Company.

 

  (d)

“Change in Control” shall have occurred when any Person (other than (A) the
Company or any Subsidiary of the Company, (B) any employee benefit plan of the
Company or of any Subsidiary of the Company or any trustee of or fiduciary with
respect to any such plan when acting in such capacity, or (C) any Person who, on
the Effective Date of the Plan, was an Affiliate of the Company and owning in
excess of 10% of the outstanding Common Shares of the Company and the respective
successors, executors, legal representatives, heirs and legal assigns of such
Person), alone or together with its Affiliates and Associates, has acquired or
obtained the right to acquire the beneficial ownership of 25% or more of the
Common Shares then outstanding.

 

  (e)

“Continuing Director” means any individual who was a member of the Board on the
Effective Date of the Plan or thereafter elected by the shareholders of the
Company or appointed by the Board prior to the date as of which the Acquiring
Person became a Substantial Shareholder (as such term is defined in Article
SEVENTH of the Company’s Amended Articles of Incorporation), or an individual
designated (before his initial election or appointment as a director) as a
Continuing Director by three-fourths of the Whole Board, but only if a majority
of the Whole Board shall then consist of Continuing Directors.

 

  (f)

“Change in Control Exercise Period” shall have the meaning set forth in
paragraph (ii) of Subsection 6(d) of the Plan.

 

  (g)

“Change in Control Price Per Common Share” shall mean the price per Common Share
(i) paid by the Acquiring Person in connection with the transaction that results
in the Change in Control; or (ii) at any time after the Change in Control and
before the Eligible Director exercises his/her election under paragraph (ii) of
Subsection 6(d), the Fair Market Value of the Common Shares.

 

54



--------------------------------------------------------------------------------

  (h)

“Change in Control Spread” shall have the meaning set forth in paragraph (ii) of
Subsection 6(d) of the Plan.

 

  (i)

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any successor provisions thereto.

 

  (j)

“Company” shall mean Worthington Industries, Inc., an Ohio corporation, together
with any successor thereto.

 

  (k)

“Common Shares” shall mean the common shares, without par value, of the Company.

 

  (l)

“Director Option” shall mean a Non-Qualified Stock Option granted to each
Eligible Director under the provisions of the Plan without any action by the
Board.

 

  (m)

“Director Retirement” shall mean the retirement of an Eligible Director from
service on the Board after having (i) attained the age of 65 or (ii) served at
least nine years as a member of the Board, unless the Board specifies a shorter
period of required service which shall in no event be fewer than six years.

 

  (n)

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time, and any successor provisions thereto.

 

  (o)

“Effective Date” shall mean September 28, 2000.

 

  (p)

“Eligible Director” shall mean, on any date, an individual who is serving as a
member of the Board but shall not include any individual who is an employee of
the Company or of any Subsidiary or Affiliate of the Company.

 

  (q)

The “Fair Market Value” of a Common Share on any relevant date for purposes of
any provision of the Plan shall be the last reported sales price of a Common
Share as shown on the national securities exchange on which the Company’s Common
Shares are then traded, or, if there are no reported sales on such date, then
the last reported sales price on the next preceding day on which such a sale was
transacted.

 

  (r)

“For Cause” shall mean removal from office for cause in accordance with Article
SIXTH of the Company’s Amended Articles of Incorporation and the Ohio General
Corporation Law.

 

  (s)

“Non-Qualified Stock Option” shall mean a right to purchase Common Shares from
the Company that is granted under the Plan and is not intended to meet the
requirements of Section 422 of the Code or any successor provision thereto.

 

  (t)

“Option Agreement” shall mean any written agreement, contract or other document
evidencing any Director Option granted under the Plan.

 

  (u)

“Permissible Transferee” shall mean any member of the immediate family of an
Eligible Director, any trust, whether revocable or irrevocable, solely for the
benefit of members of the Eligible Director’s immediate family, or any
partnership or limited liability company whose only partners or members are
members of the Eligible Director’s immediate family.

 

  (v)

“Person” shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
government or political subdivision thereof or other entity.

 

  (w)

“Plan” shall mean the Worthington Industries, Inc. Amended and Restated 2000
Stock Option Plan for Non-Employee Directors, as the same may be amended from
time to time.

 

55



--------------------------------------------------------------------------------

  (x)

“SEC” shall mean the Securities and Exchange Commission or any successor thereto
and shall include the staff thereof.

 

  (y)

“Subsidiary” shall mean any corporation which, on the date of determination,
qualified as a subsidiary of the Company under Section 424(f) of the Code. In
addition, the term “Subsidiary” shall include any trade or business that is
under common control with the Company, as determined under Section 414(c) of the
Code.

 

  (z)

“Total Disability” shall be deemed to be the inability, by reason of a medically
determinable physical or mental impairment, to engage in any substantial gainful
activity, for a period of 180 days after its commencement and such condition, in
the opinion of a physician selected by the Company and reasonably acceptable to
the Eligible Director or his/her legal representative, is total and permanent.

 

  (aa)

“Treasury Regulations” means any regulations issued by the Department of
Treasury and/or Internal Revenue Service under the Code.

 

  (bb)

“Whole Board” means the total number of directors which the Company would have
if there were no vacancies.

 

3.

ADMINISTRATION

(a) The Plan shall be administered by the Board.

(b) The Board shall have full power and authority in its discretion, subject to
and not inconsistent with the express provisions of the Plan, to administer the
Plan and to exercise all the power and authority specifically granted to the
Board under the Plan or necessary or advisable, in the sole and absolute
discretion of the Board, in the administration of the Plan including, without
limitation, the authority to: interpret and construe any provision of the Plan
or any Director Option granted under the Plan; make all required or appropriate
determinations under the Plan or any Director Option granted under the Plan;
adopt, amend and rescind such rules and regulations relating to the Plan as the
Board shall determine in its discretion subject to the express provisions of the
Plan; and make all other determinations deemed by the Board necessary or
advisable for the administration of the Plan. Notwithstanding the preceding
sentence, the Board shall have no discretion with respect to the selection of
members of the Board to receive Director Options, the number of Common Shares
subject to any Director Option, the purchase price per Common Share under each
Director Option or the timing of grants of Director Options under the Plan.

(c) The interpretation and construction of any provision of the Plan or any
Director Option granted under the Plan and all determinations by the Board in
each case shall be final, binding and conclusive with respect to all interested
parties, unless otherwise determined by the Board. No member of the Board shall
be personally liable for any action, failure to act, determination,
interpretation or construction made in good faith with respect to the Plan or
any Director Option or transaction under the Plan.

(d) Nothing contained in the Plan, nor any Director Option granted pursuant to
the Plan, nor shall confer upon any Eligible Director any right to continue as a
director of the Company nor limit in any way the right of the shareholders of
the Company to remove him/her as a director in accordance with the Company’s
Amended Articles of Incorporation and the Ohio General Corporation Law.

The validity, construction and effect of the Plan and any rules and regulations
relating to the Plan and any Option Agreement evidencing a Director Option
granted under the Plan shall be determined in accordance with the laws of the
State of Ohio.

 

4.

ELIGIBILITY

 

56



--------------------------------------------------------------------------------

The class of individuals eligible to receive grants of Director Options shall be
the Eligible Directors.

 

5.

COMMON SHARES SUBJECT TO THE PLAN

Subject to adjustment as provided in Section 7 of the Plan, an aggregate of
250,000 Common Shares shall be available for issuance under the Plan. The Common
Shares deliverable upon the exercise of Director Options may be made available
from authorized but unissued Common Shares or issued Common Shares which have
been reacquired by the Company. If any Director Option granted under the Plan
shall terminate for any reason without having been exercised in full, the Common
Shares subject to, but not delivered under, such Director Option shall be
available for issuance under the Plan.

 

6.

GRANT, TERMS AND CONDITIONS OF DIRECTOR OPTIONS

(a) On the date an Eligible Director is first elected or appointed to the Board
prior to September 25, 2003, such Eligible Director shall be granted a Director
Option to purchase 4,000 Common Shares; provided, however, in respect of the
first election to the Board of Eligible Directors prior to the Effective Date,
such Director Option shall be granted on the Effective Date. On the date an
Eligible Director is first elected or appointed to the Board on or after
September 25, 2003, such Eligible Director shall be granted a Director Option to
purchase 5,000 Common Shares. Notwithstanding the foregoing, no Director Option
shall be granted pursuant to this Plan on or after September 27, 2006.

(b) On the date on which each annual meeting of the shareholders of the Company
is held in 2001 and in 2002, each Eligible Director who has served as a director
of the Company for more than six months and will continue to serve as a member
of the Board on and after such date, shall receive a grant of a Director Option
to purchase 2,000 Common Shares. On the date on which each annual meeting of
shareholders of the Company is held, beginning with the annual meeting to be
held in 2003, each Eligible Director who served as a director of the Company for
more than six months and will continue to serve as a member of the Board on and
after such date, shall receive a grant of a Director Option to purchase 4,000
Common Shares. Notwithstanding the foregoing, no Director Option shall be
granted pursuant to this Plan on or after September 27, 2006.

(c) The Director Options granted shall have the following terms and conditions:

(i) Purchase Price. The purchase price per Common Share deliverable upon the
exercise of each Director Option shall be 100% of the Fair Market Value per
Common Share on the date the Director Option is granted.

(ii) Payment. Director Options may be exercised only upon payment of the
purchase price thereof in full. Such payment may be made in cash, or its
equivalent, or, unless otherwise specified by the Board and reflected in the
associated Option Agreement(s), by tendering, either by actual delivery of
Common Shares or by attestation, Common Shares acceptable to the Board, by the
withholding of Common Shares which would otherwise be issued in connection with
the exercise of the Director Option, or by a combination of the foregoing,
provided that the combined value of all cash and cash equivalents and the Fair
Market Value of any Common Shares so tendered to the Company as of the date of
such tender or so withheld by the Company as of the date of such withholding is
at least equal to the purchase price of the Common Shares underlying the portion
of the Director Option being exercised.

Unless otherwise specified by the Board and reflected in the associated Option
Agreement(s), an Eligible Director may elect to pay the purchase price upon the
exercise of a Director Option by irrevocably authorizing a third party to sell
Common Shares (or a sufficient number of Common Shares) acquired upon exercise
of the Director Option and remit to the Company a sufficient portion of the sale
proceeds to pay the entire purchase price and tax withholding resulting from
such exercise.

(iii) Vesting and Term of Director Options. Each Director Option granted
pursuant to the Plan shall become vested and fully exercisable on the first to
occur of (A) the first anniversary of the date of grant or (B) as to any
Director Option granted as of the date of an annual meeting of shareholders of
the

 

57



--------------------------------------------------------------------------------

Company, the date on which the next annual meeting of shareholders of the
Company is held following the date of grant, provided that in each case the
Eligible Director who was granted the Director Option is a director of the
Company on the relevant date or the Eligible Director’s term as a director of
the Company is ending on the relevant date. Once vested, each Director Option
shall be exercisable until the earlier of ten years from the date of grant and
the expiration of the applicable period described in paragraph (iv) below.

(iv) Termination of Service as Eligible Director.

(A) Upon termination of an Eligible Director’s service as a director of the
Company for any reason other than death, Director Retirement, Total Disability
or For Cause, all outstanding Director Options held by such Eligible Director,
to the extent then exercisable, shall be exercisable in whole or in part for a
period of one year from the date upon which the Eligible Director ceases to be a
member of the Board, provided that in no event shall the Director Options be
exercisable beyond the period provided for in paragraph (iii) of Subsection 6(c)
above. Notwithstanding the foregoing, the Board shall have the right to
accelerate the exercisability of any outstanding Director Option, in its
discretion, upon the termination of an Eligible Director’s service on the Board.

(B) If an Eligible Director shall die while serving as a director of the
Company, all outstanding Director Options held by such Eligible Director
(whether or not then exercisable by their terms) shall become immediately
exercisable in full by the Eligible Director’s estate or by the Person who
acquires the right to exercise such Director Options upon the Eligible
Director’s death by bequest or inheritance. Such exercise may occur at any time
within three years after the date of the Eligible Director’s death, provided
that in no event shall such Director Options be exercisable beyond the period
provided for in paragraph (iii) of Subsection 6(c) above.

(C) If an Eligible Director’s service as a director of the Company ceases as a
result of the Eligible Director’s becoming Totally Disabled, all outstanding
Director Options held by such Eligible Director (whether or not then exercisable
by their terms) shall become immediately exercisable in full. Such exercise may
occur at any time within three years after the Eligible Director’s service as a
director of the Company has ceased, provided that in no event shall such
Director Options be exercisable beyond the period provided for in paragraph
(iii) of Subsection 6(c) above.

(D) If an Eligible Director’s service as a director of the Company ceases due to
a Director Retirement, all outstanding Director Options held by such Eligible
Director (whether or not then exercisable by their terms) shall become
immediately exercisable in full. Such exercise may occur at any time within
three years after the date of the Director Retirement, provided that in no event
shall such Director Options be exercisable beyond the period provided for in
paragraph (iii) of Subsection 6(c) above.

(E) If an Eligible Director’s service as a director of the Company is terminated
For Cause, each of the Director Options of such Eligible Director shall be
cancelled on the date the Eligible Director ceases to be a director of the
Company.

(v) Assignability of Director Options. With the permission of the Board, an
Eligible Director who has been granted a Director Option under the Plan, may
transfer such Director Option to a revocable inter vivos trust as to which the
Eligible Director is the settlor or may transfer such Director Option to a
Permissible Transferee. Any such transferee shall remain subject to all of the
terms and conditions applicable to such Director Option and subject to the rules
and regulations prescribed by the Board. A Director Option may not be
retransferred by a Permissible Transferee except by will or the laws of descent
and distribution and then only to another Permissible Transferee. Other than as
described above, no Director Option may be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by an Eligible Director
otherwise than by will or the laws of descent and distribution, or pursuant to a
qualified domestic relations order, and during the lifetime of the Eligible
Director to whom a Director

 

58



--------------------------------------------------------------------------------

Option is granted, the Director Option may be exercised only by the Eligible
Director or by the Eligible Director’s guardian or legal representative.

(vi) Option Agreement. Each Director Option granted under the Plan shall be
evidenced by an Option Agreement with the Company which shall contain the terms
and provisions set forth in the Plan and shall otherwise be consistent with the
provisions of the Plan.

(d) Change in Control Provisions.

(i) Notwithstanding any other provision of the Plan to the contrary, but subject
to the provisions of paragraph (iv) of this Subsection 6(d), in the event of a
Change in Control, any Director Options outstanding as of the date such Change
in Control is determined to have occurred, and which are not then exercisable,
shall become fully exercisable.

(ii) Notwithstanding any other provision of the Plan, during the 60-day period
from and after a Change in Control (the “Change in Control Exercise Period”), if
the Board shall determine at, or at any time after, the time of grant, an
Eligible Director holding a Director Option shall have the right, whether or not
the Director Option is fully exercisable and in lieu of the payment of the
purchase price for the Common Shares being purchased under the Director Option
and by giving notice to the Company, to elect (within the Change in Control
Exercise Period) to surrender all or part of the Director Option to the Company
and to receive cash, within 30 days of such notice, in an amount equal to the
amount by which the Change in Control Price per Common Share on the date of such
election shall exceed the purchase price per Common Share under the Director
Option (the “Change in Control Spread”) multiplied by the number of Common
Shares granted under the Director Option as to which the right granted under
this paragraph (ii) shall have been exercised.

(iii) The provisions of this Subsection 6(d) shall not apply (A) if the Board
determines at the time of grant that such Section shall not apply or (B) to any
Change in Control when expressly provided otherwise by a three-fourths vote of
the Whole Board, but only if a majority of the members of the Board then in
office and acting upon such matters shall be Continuing Directors.

 

7.

ADJUSTMENT AND CHANGES IN COMMON SHARES

(a) In the event that the outstanding Common Shares shall be changed into or
exchanged for a different kind of shares, other securities or other property of
the Company or of another corporation or other entity or for cash (whether by
reason of merger, consolidation, recapitalization, reclassification, split-up,
combination of shares or otherwise) or if the number of Common Shares of the
Company shall be increased through the payment of a share dividend, then unless
such change results in the termination of all outstanding Director Options
granted pursuant to the Plan, there shall be substituted for or added to each
Common Share subject to the Director Option, the number and kind of shares,
other securities or other property and the amount of cash into which each
outstanding Common Share of the Company shall be changed, or for which each such
Common Share shall be exchanged, or to which the holder of each Common Share
shall be entitled, as the case may be. The Director Option shall also be
appropriately amended as to the purchase price and other terms as may be
necessary to reflect the foregoing events. Fractional shares resulting from any
adjustment in the Director Options pursuant to this Section 7 shall be rounded
down to the nearest whole number of shares. Notwithstanding the foregoing, any
such adjustment pursuant to this Section 7(a) shall be made in accordance with
the requirements of Section 409A of the Code, to the extent applicable.

(b) Notice of any adjustment shall be given by the Company to each holder of a
Director Option which shall have been so adjusted, provided that such adjustment
(whether or not such notice is given) shall be effective and binding for all
purposes of the Plan and any Option Agreements issued under the Plan.

(c) The grant of Director Options under the Plan shall in no way affect the
right of the Company to adjust, reclassify, reorganize or otherwise change its
capital or business structure or to merge, consolidate, dissolve, liquidate or
sell or transfer all or any part of its business or assets.

 

59



--------------------------------------------------------------------------------

8.

NO RIGHTS AS SHAREHOLDERS

Neither an Eligible Director nor any holder or beneficiary of any Director
Option shall be, or have any of the rights and privileges of, a shareholder of
the Company in respect of any Common Shares purchasable upon the exercise of any
Director Option, in whole or in part, unless and until ownership of such Common
Shares shall have been recorded in the share transfer books of the Company. To
the extent that the Plan provides for issuance of certificates to reflect the
issuance of Common Shares, the issuance may be effected on a non-certificated
basis, to the extent not prohibited by applicable law or the applicable rules of
any national securities exchange on which the Common Shares are then listed or
traded.

 

9.

PLAN AMENDMENTS

The Board may amend, alter, suspend, discontinue or terminate the Plan or any
portion thereof at any time, in its sole and absolute discretion; provided that
no such amendment, alteration, suspension, discontinuation or termination shall
be made without shareholder approval if such approval is necessary to comply
with any tax or regulatory requirement, including for these purposes any
approval requirement which is a prerequisite for exemptive relief from
Section 16(b) of the Exchange Act for which or with which the Board deems it
necessary or desirable to qualify or comply.

 

10.

TAX WITHHOLDING

The Company shall have the power to withhold, or require an Eligible Director to
remit to the Company, an amount sufficient to satisfy federal, state and local
tax withholding requirements on any Director Option granted under the Plan, and
the Company may withhold payment of cash or issuance of Common Shares until such
requirements are satisfied. Unless otherwise specified by the Board and
reflected in the associated Option Agreement(s), an Eligible Director may elect,
subject to such conditions as the Board shall impose, (a) to have Common Shares
otherwise issuable under the Plan withheld by the Company or (b) to tender,
either by actual delivery of Common Shares or by attestation, Common Shares
acceptable to the Board, in each case having a Fair Market Value sufficient to
satisfy all or part of the Eligible Director’s estimated total federal, state
and local tax obligations associated with the transaction.

 

11.

REQUIREMENTS OF LAW

The granting of Director Options and the issuance of Common Shares upon exercise
of Director Options shall be subject to all applicable laws, rules and
regulations, and to such approval by any governmental agencies or national
securities exchanges as may be required. Notwithstanding the foregoing, no
Common Shares shall be issued under the Plan unless the Company is satisfied
that such issuance will be in compliance with applicable federal and state
securities laws. Certificates for Common Shares delivered under the Plan may be
subject to such stock transfer orders and other restrictions as the Board may
deem advisable under the rules, regulations and other requirements of the SEC,
any national securities exchange upon which the Common Shares are then listed or
traded, or any applicable federal or state securities laws. The Board may cause
a legend or legends to be placed on any such certificate to make appropriate
reference to such restrictions.

 

12.

SEVERABILITY

If any provision of the Plan or any Director Option is or becomes or is deemed
to be invalid, illegal or unenforceable in any jurisdiction or as to any Person
or Director Option or would disqualify the Plan or any Director Option under any
law deemed applicable by the Board, such provision shall be construed or deemed
amended to conform to the applicable laws, or if it cannot be construed or
deemed amended without, in the determination of the Board, materially altering
the intent of the Plan or the Director Option, such provision shall be stricken
as to such jurisdiction, Person or Director Option and the remainder of the Plan
and any such Director Options shall remain in full force and effect.

 

13.

INDEMNIFICATION

 

60



--------------------------------------------------------------------------------

Each individual who is or shall have been a member of the Board shall be
indemnified and held harmless by the Company against and from any loss, cost,
liability or expense that may be imposed upon or reasonably incurred by him/her
in connection with or resulting from any claim, action, suit or proceeding to
which he/she may be made a party or in which he/she may be involved by reason of
any action taken or failure to act by the Board under the Plan and against and
from any and all amounts paid by him/her in settlement thereof, with the
Company’s approval, or paid by him/her in satisfaction of any judgment in any
such action, suit or proceeding against him/her, provided he/she shall give the
Company an opportunity, at its own expense, to handle and defend the same before
he/she undertakes to handle and defend it on his/her own behalf. The foregoing
right of indemnification shall not be exclusive and shall be independent of any
other rights of indemnification to which such individuals may be entitled under
the Company’s Amended Articles of Incorporation or Code of Regulations, by
contract, or as a matter of law.

 

14.

EFFECTIVE DATE AND DURATION OF PLAN

The Plan became effective upon approval by the Company’s shareholders on the
Effective Date and was approved by the Company’s shareholders as amended on
September 25, 2003. The Plan is being amended for compliance with the
requirements of Section 409A of the Code effective as of November 1, 2008. The
Plan shall terminate the day following the tenth annual meeting of shareholders
of the Company at which directors are elected succeeding the Effective Date
unless the Plan is terminated by exhaustion of the Common Shares available for
issuance under the Plan. Notwithstanding the foregoing, no Director Option may
be granted pursuant to this Plan on or after September 27, 2006. Director
Options outstanding on the date the Plan is terminated shall continue to have
force and effect in accordance with the provisions of the Option Agreements
evidencing such Director Options.

 

15.

SECTION 409A

The Plan is intended to be exempt from the requirements of Section 409A of the
Code and the Treasury Regulations promulgated thereunder and shall be
interpreted, administered and operated accordingly. Nothing in the Plan should
be construed as a guarantee or entitlement of any particular tax treatment to an
Eligible Director. None of the Company, the Board or any other Person shall have
any liability with respect to any Eligible Director in the event that the Plan
fails to comply with the requirements of Section 409A of the Code.

 

61